EXHIBIT 10.56.1

Amended and Restated Committed Account Receivable Purchase Agreement

Dated              01 April 2005 and amended and restated on 14 July, 2006

Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft

(Supplier)

Citibank International Plc

(Bank)


--------------------------------------------------------------------------------




Contents

 

1. Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section and Article
references herein shall refer to Sections and Articles of the Credit Agreement.

92

 

 

2. Amendment to Definitions. (a) Section 1.1 is amended by amending and
restating the definition of Current Book Value in its entirety as follows:

92

 

 

3. Amendment to Section 6.2. Section 6.2 is amended by deleting the word “and”
at the end of clause (dd) thereof, deleting the period at the end of clause (ee)
thereof and replacing it with a “; and” and by adding a new clause (ff) as
follows:

93

 

 

4. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent:

93

 

 

5. Representations and Warranties. The Company hereby represents and warrants to
the Administrative Agent and the Lenders that, as of the date hereof and after
giving effect to this Amendment, (a) all representations and warranties set
forth in the Credit Agreement are true and correct in all material respects as
if made again on and as of such date (except for those which by their terms
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (b) no Default or Event of Default has occurred and is continuing and (c)
the Credit Agreement (as amended by this Amendment) and all other Credit
Documents are and remain legal, valid, binding and enforceable obligations of
the Credit Parties in accordance with the terms thereof except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought in equity or at law).

93

 

 

6. Survival of Representations and Warranties. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or the Lenders
shall affect the representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them. If any representation or
warranty made in this Amendment is false in any material respect when made, then
such shall constitute an Event of Default under the Credit Agreement.

93

 

 

7. Reference to Agreement. Each of the Credit Documents, including the Credit
Agreement, and any and all other agreements, documents or instruments now or
hereafter executed and/or delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Credit Documents to the Credit Agreement, whether direct
or indirect, shall mean a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a Credit Document.

93

 

 

8. Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses of the Administrative Agent (including the reasonable fees, costs and
expenses of counsel to the Administrative Agent) incurred in connection with the
preparation, execution and delivery of this Amendment.

94

 

 

9. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York (including Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York).

94

 

 

10. Execution. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an

 

 


--------------------------------------------------------------------------------




 

original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of an manually executed
counterpart of this Amendment.

94

 

 

11. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies any Lender or Agent may have under the Credit Agreement or under any
other Credit Document, and shall not be considered to create a course of dealing
or to otherwise obligate in any respect any Lender or Agent to execute similar
or other consents under the same or similar or other circumstances in the
future.

94

 

 

12. Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (a) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (b) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Credit Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 12. Each of the
Guarantors hereby further acknowledges that Company, Administrative Agent,
Collateral Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or waivers of any provision of the
Credit Documents without notice to or consent from such Guarantor and without
affecting the validity or enforceability of such Guarantor’s Guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.

94

 

 

1

Definitions and Interpretation

5

 

 

 

Interpretation

8

 

 

2

The Facility

8

 

 

 

3

Conditions Precedent

8

 

 

 

4

Purchase and Sale of Account Receivable

9

 

 

 

5

Representations and Warranties

9

 

 

 

6

Undertakings

10

 

 

 

7

Buy back of Account Receivable

12

 

 

 

8

Indemnities

13

 

 

 

9

Termination Events

13

 

 

 

10

General

15

 

 

 

11

Termination

15

 


--------------------------------------------------------------------------------




 

12

Facility Fee

15

 

 

 

13

Notices

16

 

 

 

14

Assignments

17

 

 

 

15

Governing Law

17

 

 

 

Schedule 1 – Supplier Pricing Schedule

18

 

 

Schedule 2 – Purchase Pack

21

 

 

Schedule 3 – Condition Precedent Documents

24

 


--------------------------------------------------------------------------------


Committed Account Receivable Purchase Agreement made on 01 April 2005 as amended
and restated on 14 July, 2006

Between

(1)                                 Sanmina-SCI Magyarorszag Elektronikai Gyarto
Kft (the Supplier) of H-2800 Tatabánya, Kóta Jozsef u. hrzs.11809/4 with court
registered number 11-09-006625; and

(2)                                 Citibank International Plc (the Bank) acting
through its office at Citigroup Centre, Canada Square, Canary Wharf, London E14
5LB.

Whereas

A             From time to time the Supplier enters into commercial trade
transactions with IBM Singapore Pte Ltd of 9 Changi Business Park Central 1, The
IBM Place, Singapore 486048 (the Buyer) for the sale of goods and/or services,
resulting in Account Receivables (as hereinafter defined) owed by the Buyer to
the Supplier; and

B             The Supplier wishes to assign to the Bank from time to time, and
the Bank shall have assigned to it, such Account Receivables subject to the
terms and conditions set forth in this Agreement.

Now, therefore, the Supplier and the Bank agree as follows:

It is agreed:


1                                        DEFINITIONS AND INTERPRETATION

Account Receivable means any indebtedness of the Buyer to the Supplier,
evidenced by an invoice, which indebtedness shall include the right to receive
payment of interest or finance charges or other liabilities of the Buyer under
the relevant contract to which such invoice relates.

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

Alternative Sanmina Agreement means the amended and restated committed account
receivable purchase agreement entered into between the Bank and Sanmina-SCI UK
Limited and dated on or about the date of this Agreement.

Amendment and Restatement Deed means the deed of amendment and restatement dated
14 July, 2006 and made between the Supplier and the Bank, amending and restating
the terms of this Agreement.

Business Day means a day on which banks are open for business in London and the
principal financial centre of each relevant currency.

Charge Over Account means the charge over Collection Account granted by the
Supplier in favour of the Bank and dated on or about 01 April 2005.

Collection Account means the interest bearing (at the overnight rates) account
of the Supplier held at Citibank N.A.

5


--------------------------------------------------------------------------------




with account number 11096540, Sort Code 18-50-08, SWIFT-CITIGB2L and which has
been charged by way of first fixed charge in favour of the Bank.

Commercial Contract means the contract or contracts entered into between the
Supplier and the Buyer in respect of commercial trade transactions, the Account
Receivables of which have been or will be purchased by the Bank pursuant to this
Agreement.

Cut Off Date means in respect of any Account Receivable purchased by the Bank
which has not been paid in full on the Maturity Date for such Account Receivable
the earlier of:

(a)          the date falling 30 days after such Maturity Date (or if such a day
is not a Business Day the next following Business Day); or

(b)         the date falling on which the Buyer makes a payment in full of such
Account Receivable.

Default means:

(a)          a Termination Event; or

(b)         any event or circumstance which would (with the expiry of a grace
period, the giving of notice, the satisfaction of any condition, the making of
any determination or any combination of any of them) become a Termination Event;

Deferred Amount means, in respect of an Account Receivable, any amount received
from the Buyer in respect of such Account Receivable which is in excess of the
Purchase Price.

Discount Rate means the rate used by the Bank from time to time to calculate the
Purchase Price of any Account Receivable.

Facility Fee means the facility fee payable in accordance with Clause 12.

Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

Insolvency Event means, in relation to the Buyer, that any of the following has
occurred:

(a)                                  the Buyer shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or any formal corporate action, legal proceedings or other
procedure or step is taken in relation to (i) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of the Buyer other than a solvent liquidation or reorganisation of
the Buyer; (ii) a composition, assignment or arrangement with the creditors of
the Buyer as a whole; (iii) the appointment of a liquidator (other than in
respect of a solvent liquidation of the Buyer), receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of the Buyer or any of its assets; provided, that any such event arising by
reason of currency restrictions or foreign political restrictions or regulations
beyond the control of the Supplier or the Buyer shall not be deemed an
“Insolvency Event” hereunder; or

(b)                                 any procedure or step analogous to any of
the foregoing is taken in any jurisdiction.

Material Adverse Change means any event or circumstance which (when taken alone
or together with any

6


--------------------------------------------------------------------------------




previous event or circumstance) has, or (in the opinion of the Bank formed in
good faith) could reasonably be expected to have, a material adverse change on
all or any of:

(a)          the assets, business or financial condition of the Supplier or the
Buyer;

(b)         the ability of the Supplier and the Buyer to perform their
obligations under this Agreement and the Commercial Contract;

(c)          the validity or enforceability of this Agreement, the Commercial
Contract or the Purchase Pack or the rights of the Bank under any of them.

Maturity Date means, in respect of an Account Receivable, the date on which such
Account Receivable becomes due and payable by the Buyer as specified in the
Purchase Pack.

Pricing Schedule shall have the meaning set out in Clause 0.

Purchase Date means in relation to any Account Receivable the date when the Bank
is due to pay the Purchase Price in respect of that Account Receivable.

Proposed Purchase Date means in relation to any Account Receivable the date
specified as “Purchase Date” in any Purchase Pack in relation to such Account
Receivable.

Purchase Pack means, in relation to each Account Receivable, a document in the
form set out in Schedule 2, duly executed by the parties thereto.

Purchase Price means in relation to any Account Receivable to be purchased by
the Bank at any time, the purchase price thereof as calculated in accordance
with the Pricing Schedule in force at the time of the purchase of such Account
Receivable by the Bank.

Reconciliation Date means a Thursday in any week (or, if such day is not a
Business Day, the immediately following Business Day).

Relevant Percentage means 95.5%, subject to adjustment by the Bank in accordance
with Clause 4.4.

Saleable Account Receivable means an Account Receivable the subject of a
Purchase Pack whose Maturity Date falls at least 5 Business Days after the
Proposed Purchase Date in respect of such Account Receivable.

Subsidiary means, in relation to any company, corporation, undertaking or
partnership, a company, corporation, undertaking or partnership:

(A)                              which is controlled, directly or indirectly, by
the first mentioned company, corporation, undertaking or partnership;

(B)                                more than half the issued share capital of
which is beneficially owned, directly or indirectly by the first mentioned
company, corporation, undertaking or partnership; or

(C)                                which is a Subsidiary of another Subsidiary
of the first mentioned company, corporation, undertaking or partnership,

7


--------------------------------------------------------------------------------




and for this purpose, a company, corporation, undertaking or partnership shall
be treated as being controlled by another if that other company, corporation,
undertaking or partnership is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body.

Termination Date means 13 July, 2007.

Termination Event means any event or circumstance described in Clause 9
(Termination Events);

Total Amount means one hundred and fifty million United States Dollars
(US$150,000,000).

Total Purchased Amount means the aggregate of (i) the Purchase Price of all
outstanding Account Receivables purchased by the Bank under this Agreement and
(ii) the Purchase Price of all outstanding Account Receivables purchased by the
Bank under the Alternative Sanmina Agreement (as each such term is defined in
the Alternative Sanmina Agreement).


INTERPRETATION

Any additional capitalised terms are defined in Schedule 1 to this Agreement.

Unless a contrary indication appears, any reference in this Agreement to:

(a)          the Supplier and the Bank shall be construed so as to include its
successors in title, permitted assigns and permitted transferees; and

(b)         this Agreement or the Alternative Sanmina Agreement is a reference
to this Agreement or the Alternative Sanmina Agreement as amended, novated,
supplemented, extended or restated from time to time.


2                                        THE FACILITY


SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE SUPPLIER MAY FROM
TIME TO TIME OFFER TO ASSIGN AND SELL ACCOUNT RECEIVABLES TO THE BANK BY
SUBMITTING A PURCHASE PACK TO THE BANK AND THE BANK SHALL ACQUIRE SUCH ACCOUNT
RECEIVABLES.


3                                        CONDITIONS PRECEDENT

3.2                                Initial conditions precedent

The Supplier may not deliver a Purchase Pack to the Bank unless the Bank has
received all of the documents and other evidence listed in Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Bank.  The Bank
shall notify the Supplier promptly upon being so satisfied.

3.3                                Further conditions precedent

The Bank will only be obliged to comply with Clause 4 (Purchase and sale of
Account Receivable) if on the date of the submission of the Purchase Pack and on
the Proposed Purchase Date for the relevant Account Receivables:

(A)                                 NO DEFAULT IS CONTINUING OR WOULD RESULT
FROM THE PROPOSED PURCHASE OF THE ACCOUNT RECEIVABLES;

(B)                                THE REPRESENTATIONS TO BE MADE BY THE
SUPPLIER AND REPEATED UNDER CLAUSE 5 (REPRESENTATIONS AND WARRANTIES) ARE TRUE
IN ALL MATERIAL RESPECTS;

8


--------------------------------------------------------------------------------




(C)                                 EACH OF THE ACCOUNT RECEIVABLES THE SUBJECT
OF THE RELEVANT PURCHASE PACK IS A SALEABLE ACCOUNT RECEIVABLE; AND

(D)                                THE TOTAL PURCHASED AMOUNT IS NOT GREATER
THAN THE TOTAL AMOUNT AND SHALL NOT BE GREATER THAN THE TOTAL AMOUNT IMMEDIATELY
AFTER THE PURCHASE OF THE RELEVANT ACCOUNT RECEIVABLES.


4                                        PURCHASE AND SALE OF ACCOUNT RECEIVABLE


4.1                                THE BANK SHALL (SUBJECT TO THE TERMS OF THE
PRICING SCHEDULE FROM TIME TO TIME IN FORCE) PURCHASE AND THE SUPPLIER SHALL, AS
LEGAL AND BENEFICIAL OWNER, SELL SUCH ACCOUNT RECEIVABLE AND THE BANK SHALL PAY
THE PURCHASE PRICE IN RESPECT OF SUCH ACCOUNT RECEIVABLE TO THE SUPPLIER INTO
THE FOLLOWING ACCOUNT:- ACCOUNT NUMBER 10486922 WITH CITIBANK N.A. (SORT CODE
18-50-08 SWIFT - CITIGB2L) OR TO SUCH OTHER ACCOUNT OR ACCOUNTS WITH ANY SUCH
BANK OR BANKS AS THE SUPPLIER MAY NOTIFY THE BANK IN WRITING FROM TIME TO TIME,
ON THE DATE SPECIFIED IN THE PURCHASE PACK AS THE PROPOSED PURCHASE DATE FOR
SUCH ACCOUNT RECEIVABLE.


4.2                                THE BANK WILL PROVIDE TO THE SUPPLIER A
PRICING SCHEDULE FROM TIME TO TIME THAT SETS OUT THE METHOD USED TO CALCULATE
PURCHASE PRICES AND OTHER FEES AND CHARGES (THE PRICING SCHEDULE).  THE BANK’S
AGREEMENT TO PURCHASE ACCOUNT RECEIVABLES HEREUNDER SHALL BE SUBJECT TO THE
TERMS OF THE PRICING SCHEDULE.  EACH PRICING SCHEDULE SHALL BE VALID FOR 12
MONTHS FROM THE EFFECTIVE DATE SPECIFIED THEREIN.  THE INITIAL PRICING SCHEDULE
IS SET FORTH AS SCHEDULE 1 HERETO; PROVIDED THAT, IN THE EVENT THAT THERE IS AN
ADVERSE OR BENEFICIAL CHANGE TO THE CREDIT RATING OF INTERNATIONAL BUSINESS
MACHINES CORPORATION, THE ULTIMATE PARENT OF THE BUYER, AS DETERMINED BY EITHER
STANDARD & POOR’S OR MOODY’S, THE BANK MAY AT ANY TIME, UPON 30 DAYS WRITTEN
NOTICE TO THE SUPPLIER, AMEND THE TERMS OF THE PRICING SCHEDULE, PROVIDED THAT
ANY SUCH CHANGE SHALL NOT AFFECT THE PURCHASE PRICE APPLICABLE TO PURCHASES OF
ACCOUNT RECEIVABLE WHOSE PROPOSED PURCHASE DATE FALLS WITHIN SUCH NOTICE PERIOD
AND FURTHER PROVIDED THAT IN THE EVENT OF ANY SUCH CHANGE TO THE PRICING
SCHEDULE THE SUPPLIER MAY AT ANY TIME, UPON 30 DAYS WRITTEN NOTICE TO THE BANK,
TERMINATE THIS AGREEMENT.


4.3                                ANY DEFERRED AMOUNT RECEIVED FROM THE BUYER
IN RESPECT OF ANY ACCOUNT RECEIVABLE PURCHASED BY THE BANK UNDER THIS AGREEMENT
SHALL BE FOR THE BENEFIT OF THE SUPPLIER.


4.4                                THE BANK (ACTING REASONABLY) SHALL BE ABLE TO
ADJUST THE RELEVANT PERCENTAGE FROM TIME TO TIME FOLLOWING CONSULTATION WITH THE
SUPPLIER, PROVIDED THAT IF THE PURCHASE PRICE RELATING TO AN ACCOUNT RECEIVABLE
PURCHASED BY THE BANK UNDER THIS AGREEMENT WOULD BE LESS THAN 95 PERCENT OF THE
PAYMENT AMOUNT OF SUCH ACCOUNT RECEIVABLE (THE MINIMUM LEVEL), THE BANK SHALL
ADJUST THE RELEVANT PERCENTAGE TO ENSURE THAT THE PURCHASE PRICE DOES NOT FALL
BELOW THE MINIMUM LEVEL.


5                                        REPRESENTATIONS AND WARRANTIES

The Supplier hereby makes the following representations and warranties as of the
date hereof, as of each day a Purchase Pack is delivered hereunder and as of
each proposed date for the purchase of an Account Receivable by the Bank as if
made on each such date with reference to the facts and circumstances then
existing (it being understood that representations and warranties with respect
to Account Receivable are made only with respect to the Account Receivable that
are the subject of the applicable Purchase Pack):

(A)                                 IT IS DULY ORGANISED AND VALIDLY EXISTING
UNDER THE LAWS OF HUNGARY AND POSSESSES THE CAPACITY TO SUE OR TO BE SUED IN ITS
OWN NAME AND THE POWER TO OWN ITS PROPERTY AND ASSETS AND CARRY ON ITS BUSINESS
AS IT IS NOW BEING CONDUCTED AND IT HAS TAKEN ALL NECESSARY STEPS TO AUTHORISE
THE EXECUTION OF THIS AGREEMENT AND EACH PURCHASE PACK AND THE TRANSACTIONS
CONTEMPLATED THEREBY;

(B)                                THE CONTRACT RELATING TO EACH ACCOUNT
RECEIVABLE ASSIGNED TO THE BANK IS IN FULL FORCE AND EFFECT AND LEGAL, VALID AND
BINDING ON THE BUYER AND THE SUPPLIER IS NOT IN BREACH THEREOF OR IN DEFAULT
THEREUNDER THAT WOULD RESULT IN THE BUYER BEING ENTITLED TO EXERCISE ANY SET OFF
RIGHTS OR COUNTERCLAIM OR TO WITHHOLD, EXTEND OR DELAY PAYMENT OF ANY SUCH
ACCOUNT RECEIVABLE;

9


--------------------------------------------------------------------------------




(C)                                 THIS AGREEMENT AND EACH PURCHASE PACK
CONSTITUTE OR WILL, WHEN EXECUTED, CONSTITUTE ITS LEGAL, VALID AND BINDING
OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND EACH PURCHASE PACK WHEN
DULY EXECUTED IS EFFECTIVE TO ASSIGN THE ACCOUNT RECEIVABLES REFERRED TO THEREIN
TO THE BANK;

(D)                                EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK
IS FREELY ASSIGNABLE AND CONSTITUTES AMOUNTS DUE AND PAYABLE BY THE BUYER ON THE
RELEVANT MATURITY DATE AND EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK PURSUANT
TO A PURCHASE PACK CONSTITUTES AN UNCONDITIONAL, LEGAL, VALID AND BINDING
OBLIGATION OF THE BUYER AND HAS NOT, TO ANY EXTENT, BEEN PREPAID;

(E)                                 IMMEDIATELY PRIOR TO THE EXECUTION OF EACH
PURCHASE PACK BY THE SUPPLIER, THE SUPPLIER WAS THE LEGAL AND BENEFICIAL OWNER
OF EACH ACCOUNT RECEIVABLE ASSIGNED IN SUCH PURCHASE PACK AND IT HAS NOT
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, OR CREATED ANY ENCUMBRANCE OR
SECURITY INTEREST OVER ANY SUCH ACCOUNT RECEIVABLE, OTHER THAN TO THE BANK;

(F)                                   IT IS NOT AWARE OF ANY REASON WHY THE BANK
SHOULD NOT RECEIVE, THE AMOUNT DUE IN RESPECT OF ANY ACCOUNT RECEIVABLE ASSIGNED
TO THE BANK IN EACH PURCHASE PACK;

(G)                                NO INVOICE FOR AMOUNTS DUE FROM THE SUPPLIER
TO THE BUYER UNDER OR OUTSIDE THE COMMERCIAL CONTRACT REMAINS UNPAID BY THE
SUPPLIER FOR:

(I)                                    IN RELATION TO ANY INVOICE WITH A DUE
DATE OF 45 DAYS OR MORE, 15 DAYS AFTER SUCH DUE DATE; OR

(II)                                 IN RELATION TO ANY INVOICE WITH A DUE DATE
OF LESS THAN 45 DAYS, 60 DAYS FROM THE DATE ON WHICH THE RELEVANT INVOICE IS
RECEIVED BY THE SUPPLIER,

UNLESS AND ONLY TO THE EXTENT THAT PAYMENT OF SUCH INVOICE IS BEING CONTESTED IN
GOOD FAITH AND THE AGGREGATE AMOUNT OF INVOICES SO CONTESTED UNDER THE
COMMERCIAL CONTRACT DOES NOT EXCEED 5% OF THE AGGREGATE AMOUNT OF ALL
OUTSTANDING INVOICES FOR AMOUNTS DUE FROM THE SUPPLIER TO THE BUYER UNDER OR
OUTSIDE THE COMMERCIAL CONTRACT AT THE RELEVANT TIME; AND

(H)                                THE SUPPLIER HAS NOT RECEIVED NOTICE FROM THE
BUYER UNDER THE COMMERCIAL CONTRACT OF THE BUYER’S INTENTION TO EXERCISE ITS
RIGHT TO OFFSET VALID INVOICES UNDER THE COMMERCIAL CONTRACT BY AMOUNTS DUE AND
OWING FROM THE SUPPLIER TO THE BUYER.


6                                        UNDERTAKINGS


6.1                                THE SUPPLIER HEREBY AGREES AND UNDERTAKES:

(A)                                 NOT TO CREATE OR PERMIT TO SUBSIST ANY
ENCUMBRANCE OVER ANY OF THE SUPPLIER’S RIGHTS, TITLE AND INTEREST IN AND TO ANY
ACCOUNT RECEIVABLE THE SUBJECT OF A PURCHASE PACK AND NOT TO ASSIGN, TRANSFER OR
OTHERWISE DEAL WITH ANY OF ITS RIGHTS IN RESPECT OF ANY ACCOUNT RECEIVABLE THE
SUBJECT OF A PURCHASE PACK;

(B)                                IN RELATION TO THE COMMERCIAL CONTRACT:

(I)                                    TO USE REASONABLE AND USUAL CARE, SKILL
AND FORETHOUGHT IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THE COMMERCIAL
CONTRACT;

(II)                                 TO TAKE ALL PRACTICAL MEASURES TO PREVENT
OR MINIMISE LOSS ARISING IN CONNECTION WITH THE COMMERCIAL CONTRACT;

(III)                              TO PROMPTLY NOTIFY THE BANK UPON BECOMING
AWARE OF ANY MATERIAL BREACH OF ANY COMMERCIAL CONTRACT OR OF ANY EVENT
MATERIALLY AFFECTING THE PERFORMANCE OF THE COMMERCIAL CONTRACT;

10


--------------------------------------------------------------------------------




(C)                                 FORTHWITH TO PAY ANY AMOUNT RECEIVED BY IT
IN RESPECT OF AN ACCOUNT RECEIVABLE TO THE BANK AND PENDING SUCH PAYMENT HOLD
THAT AMOUNT ON TRUST FOR THE BANK;

(D)                                TO ASSIST THE BANK IN EVERY WAY TO RECOVER
EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK AND/OR TO ASSIST THE BANK TO
PERFECT THE ASSIGNMENT TO THE BANK OF ANY ACCOUNT RECEIVABLE IN RESPECT OF WHICH
THE BANK HAS MADE PAYMENT TO THE SUPPLIER;

(E)                                 (I) TO MAINTAIN AND IMPLEMENT ADMINISTRATIVE
AND OPERATING PROCEDURES AND TO KEEP AND MAINTAIN ALL DOCUMENTS, BOOKS, RECORDS
AND OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF
ALL ACCOUNT RECEIVABLES PURCHASED BY THE BANK OR IN ORDER TO COMPLY IN ALL
MATERIAL RESPECTS WITH APPLICABLE LAWS AND REGULATIONS; (II) TO RETAIN ALL SUCH
RECORDS AND INFORMATION RELATING THERETO SO LONG AS ANY ACCOUNT RECEIVABLE
PURCHASED BY THE BANK REMAINS OUTSTANDING; AND (III) TO HAND COPIES OF SUCH
RECORDS AND DOCUMENTATION TO THE BANK PROMPTLY ON REQUEST; AND

(F)                                   NOT TO AMEND (OTHER THAN BY WAY OF
EXTENSION ON SUBSTANTIALLY THE SAME TERMS), CANCEL OR TERMINATE ANY CONTRACT TO
WHICH ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK RELATES AND NOT TO, OR PURPORT
TO, TERMINATE, REVOKE OR VARY ANY TERM OR CONDITION OF OR EXTEND THE MATURITY
DATE OF ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK AND TO REFRAIN FROM ANY
ACTION WHICH MIGHT IN ANY WAY PREJUDICE OR LIMIT THE BANK’S RIGHTS UNDER OR IN
RESPECT OF ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK;

(G)                                TO ACT AS AGENT FOR THE BANK IN THE
COLLECTION OF THE SUMS OWING UNDER THE ACCOUNT RECEIVABLES AND TO PROCURE THAT
PAYMENTS FROM THE BUYER IN RESPECT OF ACCOUNT RECEIVABLES ARE MADE INTO THE
COLLECTION ACCOUNT.


6.2                                THE SUPPLIER HEREBY IRREVOCABLY AUTHORIZES
THE BANK, IN ITS SOLE DISCRETION, TO FILE ANY DOCUMENT OR FINANCING STATEMENTS,
AND ANY AMENDMENTS THERETO, IN RELATION TO ALL OR ANY ACCOUNT RECEIVABLE
PURCHASED BY THE BANK, WITHOUT THE SIGNATURE OF SUPPLIER, TO THE EXTENT
PERMITTED BY APPLICABLE LAW.  IF NOT SO PERMITTED BY APPLICABLE LAW, OR IN SUCH
OTHER CIRCUMSTANCES AS THE BANK MAY REASONABLY REQUEST, THE SUPPLIER WILL
EXECUTE AND FILE ANY SUCH DOCUMENT, FINANCING STATEMENTS, OR AMENDMENTS THERETO,
AND SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE NECESSARY OR APPROPRIATE TO
PERFECT AND MAINTAIN THE PERFECTION OF THE BANK’S OWNERSHIP INTEREST IN SUCH
ACCOUNT RECEIVABLE.


6.3                                THE SUPPLIER AND THE BANK HEREBY ACKNOWLEDGE
AND AGREE THAT:

(A)                                 IRRESPECTIVE OF THE ASSIGNMENT OF EACH
ACCOUNT RECEIVABLE TO THE BANK, THE SUPPLIER REMAINS LIABLE TO PERFORM ALL
OBLIGATIONS UNDER THE COMMERCIAL CONTRACT AND THE BANK HAS ASSUMED NO LIABILITY
TO DO SO;

(B)                                THE BANK IS AND SHALL BE IRREVOCABLY AND
UNCONDITIONALLY AUTHORISED TO OPERATE THE COLLECTION ACCOUNT AS IT SEES FIT AND
IN ACCORDANCE WITH THE TERMS OF THE CHARGE OVER ACCOUNT, SUBJECT TO THE TERMS OF
CLAUSE 6.3(C);

(C)                                 NO WITHDRAWAL MAY BE MADE BY THE SUPPLIER
FROM THE COLLECTION ACCOUNT.  IF THE SUPPLIER PROVIDES THE BANK WITH AN ANALYSIS
OF A REMITTANCE ADVICE FROM THE BUYER (AS MAY BE SUPPORTED BY AN ALLOCATION
PREPARED BY THE SUPPLIER SHOWING THE BREAKDOWN IN SUCH REMITTANCE ADVICE BETWEEN
SUMS IN RELATION TO ACCOUNT RECEIVABLES AND SUMS IN RELATION TO OTHER DEBTS OWED
BY THE BUYER TO THE SUPPLIER),  THE BANK SHALL, UPON REVIEWING AND BEING
SATISFIED WITH SUCH ANALYSIS OF THE REMITTANCE ADVICE AND ALLOCATION, WITHDRAW
FROM THE COLLECTION ACCOUNT FOR ITS OWN BENEFIT SUCH SUMS PAID BY THE BUYER BY
WAY OF DISCHARGE OF THE ACCOUNT RECEIVABLES (OTHER THAN THE DEFERRED AMOUNT) AND
UNDERTAKES TO IMMEDIATELY THEREAFTER AND ON THE SAME DAY RELEASE TO AN ACCOUNT
DESIGNATED BY THE SUPPLIER FROM TIME TO TIME ALL MONIES FROM THE COLLECTION
ACCOUNT, WHICH DO NOT RELATE TO THE ACCOUNT RECEIVABLES, AND THE DEFERRED
AMOUNT, AS EVIDENCED BY SUCH AGREED ANALYSIS OF THE REMITTANCE ADVICE AND
ALLOCATION; AND

11


--------------------------------------------------------------------------------




(D)                                INTEREST ACCRUING ON CREDIT BALANCES IN THE
COLLECTION ACCOUNT SHALL BE FOR THE BENEFIT OF THE SUPPLIER.


7                                        BUY BACK OF ACCOUNT RECEIVABLE


7.1                              FAILURE TO PAY

7.1.1                        NOTWITHSTANDING THE TERMS OF CLAUSE 4 OF THIS
AGREEMENT (PURCHASE AND SALE OF ACCOUNT RECEIVABLE) THE SUPPLIER AND THE BANK
AGREE THAT, IN THE EVENT THAT THE BUYER FAILS TO PAY ANY ACCOUNT RECEIVABLE BY
THE CUT OFF DATE FOR SUCH ACCOUNT RECEIVABLE, PROVIDED THAT NO INSOLVENCY EVENT
HAS OCCURRED AND IS CONTINUING, THE BANK SHALL BE ENTITLED TO REQUIRE THE
SUPPLIER TO PURCHASE SUCH ACCOUNT RECEIVABLE FROM THE BANK.  THE PROVISIONS OF
CLAUSE 7.2 SHALL APPLY DURING THE PERIOD FROM THE MATURITY DATE TO THE CUT OFF
DATE FOR EACH SUCH ACCOUNT RECEIVABLE.


7.2                              TREATMENT OF OVERDUE ACCOUNT RECEIVABLE

Provided that no Insolvency Event has occurred and is continuing:

7.2.1                        IF THE BUYER, FOR ANY REASON WHATSOEVER FAILS TO
PAY ON THE MATURITY DATE FOR ANY ACCOUNT RECEIVABLE PURCHASED BY THE BANK, IN
WHOLE OR IN PART, THE AMOUNT OF SUCH ACCOUNT RECEIVABLE, THE SUPPLIER SHALL PAY
CHARGES (DISCOUNT RATE CHARGE) AT THE RELEVANT REVISED DISCOUNT RATE CALCULATED
IN ACCORDANCE WITH THE MOST RECENT PRICING SCHEDULE ON THE UNPAID AMOUNT OF ANY
SUCH ACCOUNT RECEIVABLE (AS NOTIFIED BY THE BANK TO THE SUPPLIER), SUBJECT AS
PROVIDED IN THIS CLAUSE. SUCH DISCOUNT RATE CHARGES SHALL:

(I)                                    ACCRUE FROM DAY TO DAY DURING EACH PERIOD
FROM (AND INCLUDING) SUCH MATURITY DATE TO (BUT EXCLUDING) THE NEXT
RECONCILIATION DATE AND EACH SUBSEQUENT PERIOD WHICH SHALL COMMENCE FORTHWITH
UPON THE EXPIRY OF THE PREVIOUS PERIOD AND END (BUT EXCLUDING) ON THE NEXT
RECONCILIATION DATE PROVIDED THAT IF A PERIOD WOULD OTHERWISE END ON A DATE
FALLING AFTER THE CUT OFF DATE IN RESPECT OF SUCH UNPAID ACCOUNT RECEIVABLE,
SUCH PERIOD SHALL INSTEAD END ON THE CUT OFF DATE; AND

(II)                                 BE CALCULATED AS IF THE UNPAID AMOUNT OF
SUCH ACCOUNT RECEIVABLE WAS REPAID ON THE EARLIER OF (I) THE DATE OF ACTUAL
PAYMENT AND (II) THE RELEVANT CUT OFF DATE.

Discount Rate Charge in relation to any unpaid Account Receivable shall only
accrue up to the Cut Off Date for such Account Receivable and it shall only be
payable by the Supplier on such Cut Off Date.

7.2.2                       AT ANY TIME ON OR AFTER THE CUT OFF DATE AND TO THE
EXTENT THAT ANY ACCOUNT RECEIVABLE REMAINS UNPAID, THE BANK MAY SELL, AS LEGAL
AND BENEFICIAL OWNER, TO THE SUPPLIER AND THE SUPPLIER SHALL PURCHASE SUCH
ACCOUNT RECEIVABLE AND THE BANK SHALL (AT THE COST AND EXPENSE OF THE SUPPLIER)
EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO RE-ASSIGN ANY RIGHTS THE BANK MAY
HAVE IN RELATION TO SUCH ACCOUNT RECEIVABLE TO THE SUPPLIER AND THE SUPPLIER
SHALL PAY TO THE BANK IN RESPECT OF SUCH ACCOUNT RECEIVABLE AN AMOUNT EQUAL TO
AND IN THE SAME CURRENCY AS THE UNPAID AMOUNT OF SUCH ACCOUNT RECEIVABLE
TOGETHER WITH THE DISCOUNT RATE CHARGE CALCULATED IN ACCORDANCE WITH CLAUSE
7.2.1. SUCH CUT OFF DATE SHALL BE NOTIFIED BY THE BANK TO THE SUPPLIER, BUT
FAILURE TO NOTIFY SHALL NOT AFFECT THE PAYMENT OBLIGATIONS OF THE SUPPLIER
HEREUNDER.


7.3                              DEFAULT INTEREST

7.3.1                       IN THE EVENT THAT ANY AMOUNT PAYABLE BY THE SUPPLIER
PURSUANT TO CLAUSE 7.2 OR THIS CLAUSE 7.3 REMAINS UNPAID ON THE DATE ON WHICH IT
BECOMES DUE AND PAYABLE THE BANK SHALL CHARGE AND THE

12


--------------------------------------------------------------------------------




SUPPLIER SHALL PAY INTEREST FROM TIME TO TIME ON ANY SUCH UNPAID AMOUNT DUE FROM
THE SUPPLIER TO THE BANK DURING THE PERIOD FROM (AND INCLUDING) THE DUE DATE
THEREOF TO (BUT EXCLUDING) THE DATE PAYMENT IS RECEIVED BY THE BANK IN FULL, AT
A RATE EQUAL TO THE AGGREGATE OF (I) THE DISCOUNT RATE APPLICABLE PURSUANT TO
THE MOST RECENT PRICING SCHEDULE (CALCULATED BY REFERENCE TO SUCH CALCULATION
PERIODS ENDING ON OR BEFORE THE DATE PAYMENT IS MADE IN FULL AS THE BANK MAY
SELECT AND NOTIFY TO THE SUPPLIER FROM TIME TO TIME ) AND (II) 2% PER ANNUM.

7.3.2                       SUCH INTEREST CALCULATED PURSUANT TO CLAUSE 7.3.1
SHALL BE PAYABLE BY THE SUPPLIER AT THE END OF EACH CALCULATION PERIOD SELECTED
AND NOTIFIED BY THE BANK (AS REFERRED TO ABOVE) BY REFERENCE TO WHICH INTEREST
IS CALCULATED AND SHALL BE BILLED TO THE SUPPLIER AND PAID SEPARATELY FROM ANY
OTHER AMOUNTS OWING UNDER THIS AGREEMENT.


8                                        INDEMNITIES


8.1                                THE SUPPLIER SHALL PAY TO THE BANK ON DEMAND
ON A FULL INDEMNITY BASIS:

(A)                                 ALL REASONABLE COSTS, CHARGES AND EXPENSES
INCLUDING LEGAL COSTS, IN RELATION TO THE ENFORCEMENT OF THIS AGREEMENT AND ANY
PURCHASE PACK; AND

(B)                                ALL STAMP, DOCUMENTARY, REGISTRATION OR OTHER
LIKE DUTIES OR TAXES (OTHER THAN TAXES BASED ON BANK’S INCOME), INCLUDING
WITHHOLDING TAXES AND ANY PENALTIES, ADDITIONS, FINES, SURCHARGES OR INTEREST
RELATING THERETO, OR ANY NOTARIAL FEES WHICH ARE IMPOSED OR CHARGEABLE ON OR IN
CONNECTION WITH THIS AGREEMENT OR ANY PURCHASE PACK OR THE PURCHASE BY THE BANK
OF ANY ACCOUNT RECEIVABLE.


8.2                                THE SUPPLIER AGREES TO INDEMNIFY THE BANK ON
DEMAND AGAINST ANY LOSS OR EXPENSE (INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF
THE MARGIN OR ANY OTHER LOSS OR EXPENSE SUSTAINED OR INCURRED BY THE BANK IN
LIQUIDATING OR EMPLOYING DEPOSITS ACQUIRED OR CONTRACTED FOR TO EFFECT ITS
ACQUISITION OF AN ACCOUNT RECEIVABLE) WHICH THE BANK HAS SUSTAINED OR INCURRED
AS A CONSEQUENCE OF A PURCHASE OF AN ACCOUNT RECEIVABLE NOT BEING MADE FOLLOWING
THE SERVICE OF A PURCHASE PACK FOR ANY REASON WHATSOEVER.


9                                        TERMINATION EVENTS


9.1                                EACH OF THESE EVENTS OR CIRCUMSTANCES IS A
TERMINATION EVENT:

(A)                                 NON-PAYMENT – THE BUYER DOES NOT PAY ON THE
DUE DATE ANY AMOUNT PAYABLE PURSUANT TO THE COMMERCIAL CONTRACT AT THE PLACE AND
IN THE CURRENCY IN WHICH IT IS EXPRESSED TO BE PAYABLE UNLESS:

(I)                                    ITS FAILURE TO PAY IS CAUSED BY
ADMINISTRATIVE OR TECHNICAL ERROR; AND

(II)                                 PAYMENT IS MADE WITHIN THIRTY DAYS OF ITS
DUE DATE; OR

(III)                              THE SUPPLIER REPURCHASES THE RELEVANT ACCOUNT
RECEIVABLE,

(B)                                OTHER OBLIGATIONS – THE BUYER OR THE SUPPLIER
DOES NOT COMPLY WITH ANY MATERIAL PROVISION OF THE COMMERCIAL CONTRACT (OTHER
THAN THOSE REFERRED TO IN SUB CLAUSE (A) (NON-PAYMENT) AND SUCH FAILURE (IF
CAPABLE OF REMEDY) IS NOT REMEDIED WITHIN THIRTY DAYS.

(C)                                 MISREPRESENTATION – ANY REPRESENTATION OR
STATEMENT MADE OR DEEMED TO BE MADE BY THE SUPPLIER IN THIS AGREEMENT IS OR
PROVES TO HAVE BEEN INCORRECT OR MISLEADING IN A MATERIAL RESPECT IN THE CONTEXT
OF THIS AGREEMENT WHEN MADE OR DEEMED TO BE MADE.

(D)                                INSOLVENCY

(I)                                    THE SUPPLIER OR THE BUYER IS UNABLE OR
ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE, SUSPENDS MAKING PAYMENT ON
ANY OF ITS DEBTS OR, BY REASON OF ACTUAL OR ANTICIPATED

13


--------------------------------------------------------------------------------




FINANCIAL DIFFICULTIES, COMMENCES NEGOTIATIONS WITH ONE OR MORE OF ITS CREDITORS
WITH A VIEW TO RESCHEDULING ANY MATERIAL AMOUNT OF ITS INDEBTEDNESS.

(II)                             A MORATORIUM IS DECLARED IN RESPECT OF ANY
FINANCIAL INDEBTEDNESS OF THE SUPPLIER OR THE BUYER.

(E)                                 INSOLVENCY PROCEEDINGS – ANY CORPORATE
ACTION, LEGAL PROCEEDINGS OR OTHER PROCEDURE IS TAKEN IN RELATION TO:

(I)                                    THE SUSPENSION OF PAYMENTS, A MORATORIUM
OF ANY INDEBTEDNESS, WINDING-UP, DISSOLUTION, ADMINISTRATION, EXAMINERSHIP OR
REORGANISATION (BY WAY OF VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR
OTHERWISE) OF THE SUPPLIER OR THE BUYER;

(II)                                 A COMPOSITION, ASSIGNMENT OR ARRANGEMENT
WITH THE CREDITORS AS A WHOLE OF EITHER THE SUPPLIER OR THE BUYER;

(III)                              THE APPOINTMENT OF A LIQUIDATOR, RECEIVER,
ADMINISTRATOR, ADMINISTRATIVE RECEIVER, EXAMINER, COMPULSORY MANAGER OR OTHER
SIMILAR OFFICER IN RESPECT OF THE SUPPLIER OR THE BUYER OR ANY ITS ASSETS; OR

(IV)                             ENFORCEMENT OF ANY ENCUMBRANCE OVER ANY OF THE
SUPPLIER OR THE BUYER ASSETS, OR ANY ANALOGOUS PROCEDURE OR STEP IS TAKEN IN ANY
JURISDICTION.

(F)                                   MATERIAL ADVERSE CHANGE – THE OCCURRENCE
OF A MATERIAL ADVERSE CHANGE.

(G)           SANMINA-SCI CORPORATION

Any of the following occur in relation to Sanmina-SCI Corporation (a company
registered in the state of Delaware as company number 2195845) (“Sanmina-SCI
Corporation”):

(I)                                    THE CREDIT RATING OF SANMINA-SCI
CORPORATION, AS PROVIDED BY STANDARD & POOR’S RATING SERVICES OR MOODY’S
INVESTOR SERVICES, IS DOWNGRADED BY TWO OR MORE SUB-GRADES FROM ITS CREDIT
RATING ON THE DATE OF AMENDMENT AND RESTATEMENT DEED; AND

(II)                                 THERE OCCURS AN EVENT OF DEFAULT (HOWSOEVER
DESCRIBED) UNDER ANY CREDIT FACILITY PROVIDED BY THE BANK OR ANY OF THE BANK’S
AFFILIATES TO SANMINA-SCI CORPORATION AND/OR ANY OF ITS AFFILIATES INCLUDING
(WITHOUT LIMITATION) THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
DATED AS OF 16 DECEMBER 2005 AND MADE AMONG (AMONGST OTHERS) SANMINA-SCI
CORPORATION, THE SUBSIDIARIES OF SANMINA – SCI CORPORATION PARTY THERETO AS
GUARANTORS, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA N.A. AS
ADMINISTRATIVE AGENT AND CITIBANK N.A. AS COLLATERAL AGENT.

(H)                                 BREACH OF OBLIGATIONS – THE SUPPLIER DOES
NOT COMPLY WITH ANY PROVISION OF THIS AGREEMENT AND SUCH FAILURE, IF CAPABLE OF
REMEDY, IS NOT REMEDIED WITHIN 15 BUSINESS DAYS OF THE BANK GIVING NOTICE TO THE
SUPPLIER OR OF THE SUPPLIER BECOMING AWARE OF THE FAILURE TO COMPLY.


9.2                                IF A TERMINATION EVENT OCCURS AND IS
CONTINUING UNREMEDIED OR UNWAIVED FOR 30 DAYS THE BANK MAY, BY NOTICE TO THE
SUPPLIER, TERMINATE THE OPERATION OF CLAUSE 2 (THE FACILITY) OR SUSPEND THE
OPERATION OF THAT CLAUSE FOR SUCH PERIOD AS THE BANK MAY SPECIFY; PROVIDED THAT
FOR THE AVOIDANCE OF DOUBT THE BANK SHALL BE OBLIGED TO ACQUIRE ALL ACCOUNT
RECEIVABLE WITH A PURCHASE DATE PRIOR TO THE RECEIPT OF SUCH NOTICE BY THE
SUPPLIER.

14


--------------------------------------------------------------------------------





10                                 GENERAL


10.1                          ANY AMOUNTS WHICH BUT FOR THIS CLAUSE 10.1 WOULD
FALL DUE FOR PAYMENT BY THE BANK OR THE SUPPLIER ON A DAY OTHER THAN A BUSINESS
DAY SHALL BE PAYABLE ON THE SUCCEEDING BUSINESS DAY AND THE PURCHASE PRICE (OR
AS THE CASE MAY BE, THE AMOUNT PAYABLE BY THE SUPPLIER) SHALL, WHERE NECESSARY,
BE ADJUSTED ACCORDINGLY.


10.2                          THE SUPPLIER AGREES AND ACKNOWLEDGES THAT IT HAS
TAKEN INDEPENDENT LEGAL AND ACCOUNTING ADVICE IN RELATION TO THE ACCOUNTING
TREATMENT TO BE APPLIED TO THE TRANSACTIONS CONTEMPLATED HEREIN AND THE PURCHASE
PACK.  IT IS AGREED THAT THE SUPPLIER HAS NOT RELIED ON ANY REPRESENTATION OF
THE BANK IN THIS REGARD.


10.3                          THE BANK SHALL BE ENTITLED TO RELY ON ANY
COMMUNICATION SENT BY THE SUPPLIER IRRESPECTIVE OF ANY ERROR OR FRAUD CONTAINED
IN THE COMMUNICATION OR THE IDENTITY OF THE INDIVIDUAL WHO SENT THE
COMMUNICATION, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED IN
RELIANCE ON ANY NOTICE, DIRECTION, CONSENT, CERTIFICATE, AFFIDAVIT, STATEMENT,
DESIGNATION OR OTHER PAPER OR DOCUMENT REASONABLY BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN DULY AND PROPERLY SIGNED AND PRESENTED TO IT BY THE SUPPLIER.


10.4                          IN NO EVENT SHALL THE BANK BE LIABLE FOR ANY LOSS
OF PROFITS, BUSINESS, DATA OR INFORMATION OR FOR ANY INCIDENTAL, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES WHETHER ARISING FROM NEGLIGENCE, BREACH OF
CONTRACT OR OTHERWISE, EVEN IF INFORMED OF THE POSSIBILITY OF THOSE LOSSES OR
DAMAGES.  THE BANK SHALL NOT BE LIABLE FOR ANY LOSSES ARISING OUT OF OR RELATING
TO ANY OF ITS ACTIONS OR OMISSIONS TO ACT HEREUNDER, EXCEPT TO THE EXTENT THAT
ANY SUCH LOSSES ARE CAUSED BY THE BANK’S WILFUL MISCONDUCT, FRAUD OR GROSS
NEGLIGENCE.


10.5                          THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS (INCLUDING BY FACSIMILE TRANSMISSION) AND ALL OF SUCH COUNTERPARTS
TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.6                          THE SUPPLIER SHALL REMAIN LIABLE TO PERFORM ALL
OBLIGATIONS ASSUMED BY IT UNDER ANY COMMERCIAL CONTRACT AND THE BANK SHALL BE
UNDER NO OBLIGATION OF ANY KIND WHATSOEVER UNDER SUCH CONTRACT OR BE UNDER ANY
LIABILITY WHATSOEVER IN THE EVENT OF ANY FAILURE BY THE SUPPLIER TO PERFORM ITS
OBLIGATIONS UNDER ANY SUCH CONTRACT.


11                                 TERMINATION


11.1                          ON THE TERMINATION DATE THE BANK SHALL HAVE NO
FURTHER OBLIGATION TO PURCHASE ACCOUNT RECEIVABLES FROM THE SUPPLIER.


11.2                          NOTWITHSTANDING CLAUSES 9.1, 9.2 AND 11.1 ABOVE,
EACH OF THE SUPPLIER AND THE BANK MAY, BY GIVING NOT LESS THAN 90 DAYS’ PRIOR
WRITTEN NOTICE TO THE OTHER PARTY, TERMINATE THIS AGREEMENT; PROVIDED THAT FOR
THE AVOIDANCE OF DOUBT, THE BANK SHALL BE OBLIGED TO ACQUIRE ALL ACCOUNT
RECEIVABLES WITH A PURCHASE DATE FALLING PRIOR TO THE LAST DAY OF SUCH 90 DAY
NOTICE PERIOD.


12                                 FACILITY FEE


12.1                          SUBJECT TO CLAUSE 12.3 BELOW, THE SUPPLIER SHALL
PAY TO THE BANK A FACILITY FEE OF 25 BASIS POINTS PER ANNUM ON THE TOTAL AMOUNT
(THE FACILITY FEE) FOR THE PERIOD FROM AND INCLUDING THE DATE OF THE AMENDMENT
AND RESTATEMENT DEED TO AND INCLUDING THE TERMINATION DATE.


12.2                          THE SUPPLIER SHALL PAY THE ACCRUED FACILITY FEE BY
THE THIRD BUSINESS DAY OF EACH CALENDAR QUARTER AFTER RECEIPT OF AN INVOICE FROM
THE BANK.


12.3                          THE AGGREGATE LIABILITY OF THE SUPPLIER UNDER THIS
CLAUSE 12 AND SANMINA-SCI UK LIMITED (THE ALTERNATIVE SUPPLIER) UNDER CLAUSE 12
OF THE ALTERNATIVE SANMINA AGREEMENT TO PAY THE FACILITY FEE SHALL NOT EXCEED
THE TOTAL AMOUNT OF THE FACILITY FEE.  IF THE ALTERNATIVE SUPPLIER PAYS ANY OR
ALL OF FACILITY FEE UNDER THE ALTERNATIVE SANMINA AGREEMENT, THE FACILITY FEE
PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED BY THE AMOUNT SO PAID BY THE
ALTERNATIVE SUPPLIER.

15


--------------------------------------------------------------------------------





13                                 NOTICES


13.1                          ALL NOTICES, REQUESTS AND DEMANDS GIVEN OR MADE
UNDER THIS AGREEMENT SHALL BE GIVEN OR MADE IN WRITING AND UNLESS OTHERWISE
STATED SHALL BE MADE BY TELEFAX OR LETTER USING THE ADDRESS AS SPECIFIED BELOW
OR SUCH OTHER ADDRESS AS THE PARTY MAY DESIGNATE TO THE OTHER PARTY:

13.1.1      To the Supplier:

Attention:               Treasury Manager

Address: 7 West Nile Street, Glasgow, G1 2PR

Facsimile:                44 141 245 2882

with a copy to:-                     Sanmina-SCI Corporation

Attention:                               Corporate Treasurer

Address:                 2700 North First Street, San Jose, CA 95134

Facsimile:                                (408) 964 3644

13.1.2       To the Bank

Attention:               Trade Services

Address: 4th Floor. 68 Molesworth Street, Lewisham, London, SE13 7EU

Facsimile:                0207 500 8063

with a copy to:

Attention:               Trade Finance/Dror Polak

Address:                                             Citigroup Centre, Canada
Square, Canary Wharf, London E14 5LB.

Facsimile:               44 207 500 2624


13.2                          ALL NOTICES OR OTHER COMMUNICATION SHALL BE DEEMED
TO HAVE BEEN RECEIVED:

(I)                                    IF SENT BY FAX WITH A CONFIRMED RECEIPT
OF TRANSMISSION FROM THE RECEIVING MACHINE, ON THE DAY ON WHICH TRANSMITTED;

(II)                                 IN THE CASE OF A NOTICE GIVEN BY HAND, ON
THE DAY OF ACTUAL DELIVERY;

(III)                              IF SENT BY POST, 5 BUSINESS DAYS AFTER BEING
DEPOSITED IN THE POST WITH FIRST CLASS PREPAID POSTAGE,

PROVIDED THAT A NOTICE GIVEN IN ACCORDANCE WITH THE ABOVE BUT RECEIVED ON A DAY
WHICH IS NOT A

16


--------------------------------------------------------------------------------




BUSINESS DAY OR AFTER NORMAL BUSINESS HOURS IN THE PLACE OF RECEIPT SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.


14                                 ASSIGNMENTS

The Bank may at any time assign, transfer or sub participate (including by way
of novation) any of its rights hereunder or under any Purchase Pack to another
bank or financial institution. The Supplier may not assign or otherwise transfer
its rights, benefits or obligations or any of them hereunder.


15                                 GOVERNING LAW


15.1                          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH ENGLISH LAW.


15.2                          THE SUPPLIER IRREVOCABLY AGREES FOR THE EXCLUSIVE
BENEFIT OF THE BANK THAT THE COURTS OF ENGLAND SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTE WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND FOR SUCH PURPOSES
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.  THE SUPPLIER
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE FUTURE TO THE
COURTS OF ENGLAND BEING NOMINATED FOR THE PURPOSE OF THIS CLAUSE ON THE GROUND
OF VENUE OR OTHERWISE AND AGREES NOT TO CLAIM THAT ANY SUCH COURT IS NOT A
CONVENIENT OR APPROPRIATE FORUM.


15.3                          THE SUPPLIER HEREBY AUTHORISES SANMINA-SCI UK
LIMITED OF 9TH FLOOR, NORTHWEST WING, BUSH HOUSE, ALDWYCH, LONDON, WC2B 4EZ WITH
REGISTERED NUMBER 04370464 (OR SUCH OTHER PERSON AS IT MAY FROM TIME TO TIME
SUBSTITUTE BY NOT LESS THAN FIFTEEN DAYS WRITTEN NOTICE TO THE BANK) TO ACCEPT
SERVICE OF ALL LEGAL PROCESS ARISING OUT OF OR CONNECTED HEREWITH OR ANY
PURCHASE PACK AND SERVICE ON SUCH PERSON (OR SUBSTITUTE) SHALL BE DEEMED TO BE
SERVICE ON THE SUPPLIER. EXCEPT UPON SUCH SUBSTITUTION THE SUPPLIER SHALL NOT
REVOKE ANY SUCH AUTHORITY OR APPOINTMENT AND SHALL AT ALL TIMES MAINTAIN AN
AGENT FOR SERVICE OF PROCESS IN ENGLAND AND IF ANY SUCH AGENT CEASES FOR ANY
REASON TO BE AN AGENT FOR THIS PURPOSE, SHALL FORTHWITH APPOINT ANOTHER AGENT
AND ADVISE THE BANK ACCORDINGLY.

As witness the hands of the authorised signatories of the parties hereto the day
and year first above written.

The Supplier

 

Executedfor and

)

on behalf of Sanmina-SCI Magyarorszag

)

Elektronikai Gyarto Kft

)

 

)

by

/S/ MONIKA BARTHA

 

 

 

 

 

 

The Bank

 

 

 

 

 

Executedfor and on behalf of

)

Citibank International Plc

)

By /S/ ERIC VAN DE PEER

)

 

17


--------------------------------------------------------------------------------




Schedule 1 – Supplier Pricing Schedule

Supplier Name: Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft

Control Number:
(to be completed by the Bank)

A.            Licensing Fees and Charges

Facility Fee is 0.25% per annum.

B.            Fees and Charges in connection with purchase of Account
Receivables

1.             The Bank will calculate the Initial Discount Charge for each
Account Receivable on its Purchase Date and on each Reconciliation Date it will
calculate the Revised Discount Charge for that Account Receivable in accordance
with this Pricing Schedule.

2.                                      If on the Reconciliation Date falling
immediately after the Maturity Date for an Account Receivable purchased by the
Bank, the Bank calculates that there is a difference between the Initial
Discount Charge and the aggregate Revised Discount Charge for such Account
Receivable, the Bank shall, subject to receipt of the Reconciliation Report in
accordance with paragraph 3 below, debit or credit the Collection Account with
the amount of such difference.

3.                                      The Supplier shall deliver to the Bank
on each Business Day by no later than 1.30pm a reconciliation report in the form
previously agreed with the Bank (the Reconciliation Report).

4.                                    On each Reconciliation Date, the Bank
shall debit the Collection Account with the amount of any sums which are due to
the Bank under the terms of the Agreement (including this schedule).

Initial Discount Charge for each Account Receivable means the Payment Amount of
such Account Receivable multiplied by the Initial Discount Rate:

Initial Discount Charge = Payment Amount X Initial Discount Rate

Where:

Initial Discount Period means the number of days in the period starting from
(and including) the Purchase Date for any Account Receivable to (but excluding)
the Maturity Date of such Account Receivable.

Initial Discount Rate means:

on the Purchase Date for each Account Receivable, the rate percent per annum
calculated as follows:

Initial Discount Rate =(LIBOR + Spread) X (Initial Discount Period / 360)

Each Initial Discount Rate is identified on the Purchase Date for each
respective Purchase Pack and will apply to any Account Receivable from that
respective Purchase Pack for the period from the Purchase Date until the date on
which such Account Receivable paid by Buyer or repurchased by Supplier.

18


--------------------------------------------------------------------------------




LIBOR means :

(a)          the applicable Screen Rate; or

(b)         (if no Screen Rate is available) the rate at which the Bank was
offering deposits for the relevant period in an amount comparable to the Account
Receivable in the relevant currency to leading banks in the London interbank
market.

Payment Amount in respect of any Account Receivable means the face amount of
such Account Receivable (including VAT) due from a Buyer on the Maturity Date of
such Account Receivable.

Purchase Price means, in respect of any Account Receivable, the Relevant
Percentage of the Payment Amount, less the Initial Discount Charge applicable to
such Account Receivable.

Revised Discount Charge for each Account Receivable means the Outstanding
Account Receivable Amount of such Account Receivable multiplied by the Revised
Discount Rate;

Revised Discount Charge = Outstanding Account Receivable Amount X Revised
Discount Rate

Where:

Outstanding Account Receivable Amount means in relation to any Account
Receivable, the outstanding amount of such Account Receivable on any
Reconciliation Date.

Revised Discount Period means the number of days in the period starting from
(and including) the first Reconciliation Date falling after the Purchase Date
for any Account Receivable to (but excluding) the next Reconciliation Date and
each subsequent period which shall commence forthwith upon the expiry of the
previous period and end on (but excluding) the next Reconciliation Date.

Revised Discount Rate means:

on each Reconciliation Date falling after the Purchase Date for each Account
Receivable, the rate percent per annum calculated as the sum of LIBOR for the
Revised Discount Period and the Spread, multiplied by the Revised Discount
Period and divided by 360:

Revised Discount Rate =(LIBOR + Spread) X (Revised Discount Period / 360)

The Revised Discount Rate is identified on the Reconciliation Date for each
Account Receivable following its Purchase Date and for each Revised Discount
Period.

Screen Rate means in relation to LIBOR the interest rate for Dollar deposits for
the relevant period which is displayed on the screen displays designated
“LIBOR01” and “ICAP01” of the Reuters service (or such other page which may
replace them for the purpose of displaying British Bankers’ Association Interest
Settlement Rates for Dollar deposits in the London interbank market) at or about
11.00am London time on the applicable day.

Spread is equal to 0.40% per annum.

Transaction Fee of $0 will be charged for each purchase of Account Receivables
offered in a Purchase Package.

19


--------------------------------------------------------------------------------




C.            Effective Date:

(1)                                 Effective Date means the Effective Date
under and as defined in the Amendment and Restatement Deed (the Amended
Effective Date).

(2)                                 Subject to Clause 4.2, the above pricing is
valid from the Amended Effective Date until (and including) the first
anniversary of the Amended Effective Date.

20


--------------------------------------------------------------------------------




Schedule 2 – Purchase Pack

To:          Citibank International Plc

and

IBM Singapore PTE Ltd (“Buyer”)

Date:

Dear Sirs,

1.                                      Sanmina SCI-Magyarorszag Elektronikai
Gyarto Kft (the Supplier) as legal and beneficial owner, hereby assigns
absolutely with full title guarantee to Citibank International Plc (the Bank)
with effect from **                        (this date must fall at least [·]
Business Days after the date of the Purchase Pack) (the “Purchase Date”) all its
right, title and interest in and to the amounts payable to the Supplier by IBM
Singapore PTE Ltd (the Buyer) in relation to and evidenced by the Account
Receivables listed in the email sent to tradefinance.europe@citigroup.com from
                                              at                pm on           
and as further evidenced by the summary of such Account Receivables set out in
appendix 1 attached to this Purchase Pack.

2.             Assignment

This Assignment shall have the effect of assigning to the Bank all of our right,
title, benefit and interest in and to all monies due to us from time to time in
relation to each Account Receivable referred to above including, in each case,
all rights to demand, receive or dispose of any such monies or claims, all
rights to sue for or in relation thereto and all rights of action against any
person in connection therewith or otherwise to enforce the same.

3.             Representations

3.1                                The Supplier confirms that all
representations and warranties set out in the agreement between the Supplier and
the Bank dated **                       as amended from time to time (the
Agreement) are correct as at the date hereof and as of the Proposed Purchase
Date in respect of each Account Receivable referred to above and the
circumstances existing on the date hereof now and as of the Proposed Purchase
Date.

3.2                                The Supplier hereby represents and warrants
that a copy of this Purchase Pack has been delivered to the Buyer and (a) the
Buyer has been notified of the assignment by the Supplier to the Bank of the
Account Receivables referred to in this Purchase Pack and (b) the Buyer has been
instructed to pay all sums becoming due and payable under or by virtue of each
Account Receivable to the Collection Account held at the Bank.

4.                                      Notice

4.1                                The Supplier hereby notifies the Buyer of the
assignment set out above.  As assignee of each Account Receivable referred to
above, the Bank is therefore entitled to collect or recover for its own account
the sums due by the Buyer in respect of such Account Receivable and each of the
Supplier and the Bank hereby irrevocably instruct the Buyer to pay all sums
becoming due and payable under or by virtue of the above Account Receivable to
account number                              , Sort Code
                           , SWIFT                         (the Collection
Account) held at Citibank N.A.

6              No Implied Duties

The Bank shall be obliged to perform such duties and only such duties as are
specifically set forth herein,

21


--------------------------------------------------------------------------------




and no implied duties or responsibilities shall be read or implied into this
agreement.  Notwithstanding any other provision elsewhere contained, the Bank
does not assume any obligation or relationship of agency or trust hereunder for,
or with, the Supplier, the Buyer, or any other person.

7                                         Counterparts

This agreement may be executed in any number of counterparts (including by
facsimile transmission) and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

8                                        Governing law and jurisdiction


8.1                                THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH ENGLISH LAW.

8.2           The Supplier irrevocably agrees for the exclusive benefit of the
Bank that the courts of England shall have jurisdiction to hear and determine
any suit, action or proceeding and to settle any dispute which may arise out of
or in connection with this agreement and for such purposes irrevocably submits
to the jurisdiction of such courts.  The Supplier irrevocably waive any
objection which it may have now or in the future to the courts of England being
nominated for the purpose of this Clause on the ground of venue or otherwise and
agrees not to claim that any such court is not a convenient or appropriate
forum.

Dated:

 

Signed for and on behalf of

Sanmina SCI-Magyarorszag Elektronikai Gyarto Kft

22


--------------------------------------------------------------------------------




APPENDIX 1

Summary of Account Receivables

23


--------------------------------------------------------------------------------




Schedule 3 –  Condition Precedent Documents

(A)          For the Supplier

(A)          A COPY OF ITS CONSTITUTIONAL DOCUMENTS

(B)         A CERTIFICATE OF AN AUTHORISED SIGNATORY CERTIFYING THAT EACH COPY
DOCUMENT RELATING TO IT SPECIFIED IN THIS SCHEDULE IS CORRECT, COMPLETE AND IN
FULL FORCE AND EFFECT AS AT A DATE NO EARLIER THAN THE DATE OF THIS AGREEMENT.

(C)          CERTIFIED COPIES OF RESOLUTIONS OF THE SUPPLIER’S BOARD OF
DIRECTORS AUTHORISING THE ACCEPTANCE AND EXECUTION OF THIS AGREEMENT AND EACH
PURCHASE PACK AND AUTHORISING A PERSON OR PERSONS TO SIGN THIS AGREEMENT AND
EACH PURCHASE PACK FROM TIME TO TIME.

(B)           Other

(A)          AN ORIGINAL FIRST FIXED CHARGE OVER THE COLLECTION ACCOUNT GRANTED
BY THE SUPPLIER IN FAVOUR OF THE BANK.

(B)         AN ORIGINAL GUARANTY GRANTED BY SANMINA-SCI CORPORATION IN FAVOUR OF
THE BANK.

(C)          ACCOUNT OPENING MANDATE FOR THE COLLECTION ACCOUNT.

(D)         SUCH OTHER DOCUMENTS, OPINIONS, CONSENTS, LICENCES, ASSURANCE OR
EVIDENCE AS THE BANK CONSIDERS RELEVANT AND MAY REQUEST.

24


--------------------------------------------------------------------------------